Citation Nr: 1809613	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-22 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for asthma prior to August 14, 2014, and in excess of 50 percent for obstructive sleep apnea (OSA) with asthma thereafter.

2.  Entitlement to service connection for fibromyalgia as due to an undiagnosed illness.

3.  Entitlement to service connection for chronic fatigue syndrome as due to an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to July 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2012 and December 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified in June 2017 before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last examined for his asthma in July 2013.  As indicated above, his disability has been expanded for service connection purposes to include OSA, from August 14, 2014.  While the mere passage of time is not a basis for requiring a new examination, the Veteran and his representative have submitted evidence indicating that the Veteran's asthma and OSA have worsened.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); see e.g., June 2017 Asthma Test; June 2017 Board Hearing Transcript.  Therefore, the Board finds that a remand is necessary to assess the current severity of the Veteran's service-connected asthma and OSA.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995).

In addition, the Veteran was afforded VA examinations in July 2012 to assess the etiology of his fibromyalgia and chronic fatigue syndrome.  However, the Board finds that these examinations are inadequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4) (2017).  The examiner did not opine as to whether the claimed disabilities were related to service.  Furthermore, she merely cited to the listed diagnoses in the Veteran's VA medical treatment records to substantiate her contention that the Veteran did not have the claimed conditions.  Therefore, the Board finds that a remand for a new examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to his claims, including any private treatment records following proper VA procedures (38 C.F.R. § 3.159(c)).  

2.  After completing the requested development, arrange for the Veteran to undergo a VA respiratory examination to evaluate the nature and severity of his asthma and OSA.  A copy of this remand and all relevant medical records should be made available to the examiner. The examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  All testing indicated by the current Disability Benefits Questionnaire format must be addressed.

In assessing the current nature and severity of the Veteran's asthma and OSA, the examiner is asked to address the extent to which the functional impairment caused by the Veteran's asthma and OSA alone impairs his ability to meet the demands of a job, whether sedentary or physical, and the time frame in which such impairment arose.  All conclusions reached by the examiner should be thoroughly explained.

3.  Afford the Veteran a VA medical examination to evaluate the nature and etiology of his fibromyalgia and chronic fatigue syndrome.  A copy of this remand and all relevant medical records should be made available to the examiner.  The examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  All testing indicated by the current Disability Benefits Questionnaire (DBQ) format must be addressed.

Based on a review of the results of the Veteran's physical examination, the Veteran's statements regarding the development and treatment of his disability, and a thorough review of the claims file, the examiner should answer the following questions with a complete rationale:

a.)  Does the Veteran have a diagnosis of fibromyalgia?  If not, please explain in the context of his reported symptoms.

b.)  If so, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's fibromyalgia began in service, is related to the Veteran's service, or is otherwise related to a disease, event, or injury in service.

c.)  Does the Veteran have a diagnosis of chronic fatigue syndrome?  If not, please explain in the context of his reported symptoms.

d.)  If so, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's chronic fatigue syndrome began in service, is related to the Veteran's service, or is otherwise related to a disease, event, or injury in service?

4.  Finally, after completing the above actions, as well as any other development that may be warranted, the RO must readjudicate the Veteran's claims in light of all the evidence of record.  If any benefit on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

